      Case 1:20-cv-00381-TBM-JCG Document 11 Filed 02/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

JESSE CARL TOOMER, # 100458                                                        PETITIONER

V.                                              CIVIL ACTION NO. 1:20-CV-381-TBM-JCG

JACKSON COUNTY ADULT DETENTION
CENTER/JAIL and STATE OF
MISSISSIPPI                                                                     RESPONDENTS

                                     FINAL JUDGMENT

       This cause is before the Court, sua sponte, for consideration of dismissal. Pursuant to the

Memorandum Opinion and Order issued this date,

       IT IS, HEREBY, ORDERED AND ADJUDGED that this cause is dismissed without

prejudice.

       SO ORDERED AND ADJUDGED, this the 18th day of February, 2021.



                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE
